Cook, J.,
concurring in judgment only.
{¶ 30} I agree with the majority that the judgment of the court of appeals should be reversed. But because the majority’s analysis supporting its reversal is unnecessary, I join neither the majority’s rationale nor its syllabus.
{¶ 31} The court should resolve this case on the basis that the state failed to invoke the jurisdiction of the trial court to reimpose its earlier stayed commitment. Cross’s original juvenile proceeding — the case in which the trial court imposed the stayed commitment — was case No. J-101241. Juv.R. 35(A) provides that “[t]he continuing jurisdiction of the court shall be invoked by motion filed in the original proceeding, notice of which shall be served in the manner provided for the service of process.” Therefore, the rule permitted the state to seek reinstatement of the stayed commitment only by filing a motion in case No. J-101241. But the record does not reflect that the state ever filed such a motion in that original proceeding*
{¶ 32} Instead, the caption of the order in which the trial court actually rescinded the stay reads “CASE NO. J-109845/110042.” These are the case numbers for Cross’s second juvenile proceeding (for petty theft) and his third juvenile proceeding (for unruliness), respectively. In a formal March 28, 2000 judgment entry, the trial court repeated its order; again, the entry related only to the second and third offenses. The trial court’s April 5, 2000 nunc pro tunc entry was similarly underinclusive.
David H. Bodiker, Ohio Public Defender, and Felice Harris, Assistant Public Defender, for appellant.
Robert D. Horowitz, Stark County Prosecuting Attorney, Karen .S. Dummermuth and Kristen Bates Alyward, Assistant Prosecuting Attorneys, for appellee.
{¶ 33} Thus, even assuming arguendo that the trial court can retain jurisdiction over a juvenile adjudicated delinquent by imposing a stay such as the one found here, the state never satisfied the Juvenile Rules. Because the state failed to invoke any continuing jurisdiction over Cross to reimpose the stayed commitment, the trial court was unable to do so. The majority’s rationale, however, ignores this threshold error and proceeds to determine the merits of an issue that this cause does not present.
{¶ 34} Accordingly, I concur in judgment only.